Citation Nr: 0838830	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  96-23 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for residuals of a coma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from April 1977 to 
May 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that significant 
development previously sought by the Board has not been 
completed, another remand is now required.  38 C.F.R. § 19.9 
(2007).  

Specifically, this case was remanded by the Board in 
September 2003 in order to obtain service personnel records, 
medical treatment records, Social Security Administration 
(SSA) records, and to afford the veteran a neurological 
examination in connection with this claim.  In pertinent 
part, the remand order requested that the examiner review the 
claims file, including several relevant items identified in 
the remand order.  The examiner was asked to examine the 
veteran and to render an opinion as to any observed residuals 
of a coma produced by a claimed in-service head injury.  If 
such residuals existed, the examiner was asked to identify 
them in detail and was also asked to render an opinion as to 
whether it is at least as likely as not that any identified 
residuals are related to an in-service event.  The examiner 
was asked to explain the rationale for any conclusion(s) 
expressed, including addressing the influence, if any, that 
any alcohol abuse likely had.  Any conflicts with the 
opinions expressed by a February 2000 VA examiner were to be 
explained.  

After a lengthy period of development, which saw the addition 
of nine more folders of evidence to the case file, an 
examination was requested by the VA Appeals Management Center 
(AMC) in Washington, DC.  That request echoed the Board's 
remand order.  The veteran was afforded an examination in 
March 2008.  The examination report recorded the veteran's 
reported history of an assault in Haiti in 1979/1980 that, 
according to the veteran, resulted in severe head trauma and 
his being in a coma for about a month at the Naval Hospital 
in Jacksonville, Florida.  He also reported that it took him 
about six months to fully recover, but he also reported that 
he developed cognitive abnormality after this trauma, as well 
as change of personality and excessive drinking of alcohol.  

The examiner noted that the veteran presented with moderate 
to severe neurological deficits, which he described.  Rather 
than answer the questions posed by the Board and the AMC, 
this examiner merely stated that the veteran presented with 
traumatic brain injury and CT scan finding of right frontal 
encephalomalacia, left hemiparesis, hemi-sensory loss and 
significant cognitive abnormality.  The examiner also noted 
that the course was also complicated with a mental health 
disorder, bipolar disorder and alcohol use.  The examiner 
noted that the veteran reported no abnormality before his 
service-connected injury, which reportedly happened in Haiti 
in 1979-80.  (The Board notes that veteran has also reported 
that the claimed Haiti incident occurred in 1978.)  

Since the examiner did not render an opinion as to whether it 
is at least as likely as not that any residuals are related 
to an in-service event, and therefore also did not provide a 
rationale for a conclusion, and did not even mention the 
opinions expressed by a February 2000 VA examiner, the Board 
finds that a remand is necessary in order to ensure 
compliance with the terms of the Board's previous remand.  
Stegall, supra.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record  (1) that is 
necessary to substantiate the appellant's 
claim for service connection; (2) that VA 
will seek to provide; and (3) that the 
claimant is expected to provide.  See 
also See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice to the 
veteran must also include the criteria 
for assignment of disability ratings and 
for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AOJ should arrange for the 
veteran to undergo a VA neurological 
examination.  After examining the 
veteran, the examiner should provide 
current neurological diagnoses and 
provide a medical opinion as to whether 
any found abnormalities are at least as 
likely as not related to any head injury 
in service, or to any other cause, 
including but not limited to the 
veteran's documented history of alcohol 
and drug abuse, or his documented post-
service head injuries.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The examiner's attention is drawn to the 
following pertinent facts from the 
veteran's case file:  (1) the veteran's 
service medical records (SMRs) [in volume 
five] show that the only documented head 
injury in service was a bump on the head 
that occurred in an October 1977 fall 
that was treated with an ice pack; 
(2) the record shows no treatment for a 
fall in Haiti or any hospitalization for 
coma; (3) the veteran's separation 
examination [in volume one] reported no 
abnormalities other than a left axilla 
scar; (4) the record [in volumes four, 
six, and 13] shows several post-service 
head injuries; (5) June 1985 
psychologist's report includes an opinion 
that two incidents of brain trauma 
resulted in impairment; (6) a June 1991 
report includes a diagnosis of a 
cognitive disorder secondary to head 
injury; and (7) the report of a VA 
examination in February 2000 [in volume 
two] opined that the veteran did have a 
head injury while in service, and based 
this opinion on an abnormal 1997 CT scan 
[volume 13], notwithstanding the 
examiner's comment that he could find no 
evidence in the record of the claimed 
trauma in Haiti and subsequent coma.  
(The foregoing is not intended to relieve 
the examiner of his/her duty to review 
the veteran's case file to the degree 
necessary to ascertain the relevant facts 
needed to render the requested diagnoses 
and opinion(s).)  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination report and 
associated with the claims file.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions and explanations 
for those opinions.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran must be advised that failure 
to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  
Should the veteran not report for 
examination, the opinion requested above 
should be obtained from a neurologist who 
has been tasked to review the entire 
record.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).  

